DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “first module”, “second module”, and “module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  Fig. 1 and paragraphs 0022-0023 of the specification designate “black boxes” to perform the limitations, and as such the specification fails to disclose an adequate structure for the claim limitations (i.e. how/what such “module” is implemented with). The reason that the claim is indefinite is that without a limiting specification, which is required by statute, the claim limitation becomes an unbounded purely functional limitation.  There are no boundaries or limits imposed by structure, material or acts. The claim will cover all ways of performing a function, known and unknown. Therefore, such an unbounded limitation renders the claim indefinite, and thus is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oba et al (US Publication 2011/0261391 A1) in view of Ma (US Publication 2017/0163843 A1).
Regarding to claim 1, Oba discloses a device 117 (fig. 11) for monitoring a printer 25, the device comprising: a first
USB interface 27a (page 3 paragraph 0050); a second USB interface 27b (page 3 paragraph 0051); an wireless network
interface 117e (page 8 paragraph 0165); and a first module 27c receiving printer-related device information using a network protocol (SNMP) to communicate with the non-networked printer (page 8 paragraph 0167); and a second module 27c receiving instructions from a remote server 119 via the wireless interface to initiate SNMP queries via the first module (page 8 paragraph 0167; noted the data collection and processing part 27c read on the first and second module functions).
Oba fails to teach for the first module to receive SNMP data from a non-networked printer via Ethernet port, wherein the non-networked printer is not connected to a network via the Ethernet port.
However, Ma discloses a host computer 120 (fig. 2) with a printing monitoring module 400 (fig. 4) comprising an Ethernet port 205 (page 3 paragraph 0038) configured to receive SNMP data from a non-networked printers 140/141 (fig. 1) via Ethernet port (page 4 paragraph 0047), wherein the non-networked printer is not connected to a network via the Ethernet port (page 3 paragraph 0038; noted the non-networked printer is connected to the host computer via local interface 209 and not the Ethernet interface 205).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the
claimed invention, to arrange for the Ethernet port as taught by Ma into Oba’s device to monitor the non-networked printer in real time.
Regarding to claim 2, Oba discloses the network protocol is SNMP (page 8 paragraph 0167).
Regarding to claim 3, Oba discloses the second module is further configured to return SNMP data to the remote
server (page 8 paragraph 0166).
Regarding to claim 9, Oba discloses a status indicator (page 4 paragraph 0075).
Regarding to claim 10, Jean discloses an Ethernet MAC and PFIY interface 51 (fig. 2A page 4 paragraphs 0052-
0053).
Regarding to claim 13, Oba discloses the device does not receive power via the first USB interface (fig. 11; noted
the device 117 does not receive power from the first interface (i.e. terminal 22) unless it connect to connects to printing
device 25).
Regarding to claim 14, Oba discloses a system 1100 (fig. 11) for monitoring a non-networked printer comprising a
centralized server 119 (page 8 paragraph 0171); and a print-monitoring device 117 (page 8 paragraph 0163), the print
monitoring device comprising: a first USB interface 27a (page 3 paragraph 0050); a second USB interface 27b (paragraph
0051); a wireless interface 117e (page 8 paragraph 0168); and a module 27c receiving an instruction from the centralized
server 119 and in response to such instruction performs an SNMP query on the non-networked printer via the
wireless interface (page 8 paragraph 0167); and the module further configured to return printer-related data to the
centralized server, wherein the printer-related data is returned in response to the SNMP query (page 8 paragraph 0166).
Oba fails to teach for an Ethernet port configured to perform network query on the non-networked printer.
However, Ma discloses a host computer 120 (fig. 2) with a printing monitoring module 400 (fig. 4) comprising an Ethernet port 205 (page 3 paragraph 0038) configured to perform a network query on the non-networked printers 140/141 (fig. 1) via Ethernet port (page 4 paragraph 0047), wherein the non-networked printer is not connected to a network via the Ethernet port (page 3 paragraph 0038; noted the non-networked printer is connected to the host computer via local interface 209 and not the Ethernet interface 205).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the
claimed invention, to arrange for the Ethernet port as taught by Ma into Oba’s device to monitor the non-networked printer in real time.
Regarding to claim 15, Oba discloses the network protocol is SNMP (page 8 paragraph 0167).
Regarding to claim 16, Oba discloses a computer 22 is connected to the print monitoring device via the first USB
interface (page 3 paragraph 0050).
Regarding to claim 17, Oba discloses the non-networked printer is connected to the print-monitoring device via the
second USB interface and the Ethernet interface (page 3 paragraph 0051).
Regarding to claim 18, Oba discloses the print-monitoring device communicates with the central server via a
network (page 8 paragraph 0171).
Regarding to claim 19, Oba discloses the print-monitoring device communicates with the central server via a wireless network (page 8 paragraph 0172).
Regarding to claim 20, it is well known in the art network module to implement the wireless interface in Oba as a
WIFI module since WIFI is standardized.
7.	Claims 4-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oba in view of Ma and
Cohen et al (US Publication 2018/0179153 A1).
Regarding to claims 4-7, Oba and Ma combined together disclose all the limitations with respect to claim 2,
except for the first and second USB interface is a female USB-A or USB-B port. However, Cohen discloses a system comprising USB interface of female USB-A or USB-B port (page 4 paragraph 0046). Thus, it would have been obvious to
a person of ordinary skill in the art, before the effective filing date of claimed invention, to arrange of USB interface with
female USB-A or USB-B port as taught by Cohen into the combination of Oba and Ma’s system since such USB
interfaces are well-known standard connectors.
Regarding to claims 8, 11, and 12, Oba and Ma combined together disclose all the limitations with respect to
claim 2, except for voltage regulator (claim 8), power via USB (claim 11), and power-supply (claim 12). However, Cohen
discloses a system 100 (fig. 1) comprising a voltage regulator (page 3 paragraph 0027), USB power (page 3 paragraph
0029) and power supply (page 3 paragraph 0031). Thus, it would have been obvious to a person of ordinary skill in the art
to arrange for the voltage regulator, USB power, and power supply as taught by Cohen into the combination of Oba and
Ma’s system since such components are well-known in the art of electronic circuits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467